BOND, P. J.
(concurring.) — The facts in judgment in this case are stated and disposed of in the prefatory paragraph and in the subsequent second and third paragraphs of the opinion of Judge Blair, which portions of the opinion also make a complete and correct disposition of the case, and also of all the points suggested in the printed briefs of counsel, which, as far as I am able to *162gather, do not present a hint of the contention discussed in paragraph one of the opinion. Indeed it was to be hoped that this ghost was laid by the unanimous decision of the Court in Banc (Railroad v. Pub. Serv. Com., 266 Mo. l. c. 340, 341, et seq.) cpvering the point suggested in that paragraph of the opinion and the reconsideration of that point in the same case, to-wit:
“ It is urged that we were in error in holding that we would not be bound by the findings of fact made by- the commission in this case. The original opinion holds these cases must be heard as cases in equity. Prom that opinion we do hot desire to depart. The act says that they shall be heard. That means that we will consider the evidence de novo. In equitable procedure this court is not bound by the findings of fact made by the chancellor nisi. .We may yield to the judgment of the commission on facts (if the- circumstances of the cause, so appeal to us) as we may yield to the judgment of the chancellor nisi in equity, upon the facts, but not otherwise. There is no substance therefore in this ground of the motion for rehearing.” [Ibid. 346.]
To the above per curiam every member of the court agreed, the only point on which Judge Woodson differed being his view that in the exercise of its supervisory power this court might go further and even direct the order to be made by the commission.
The conclusions reached by the Court in Banc in that case and subsequently stated in Lusk v. Atkinson (268 Mo. l. c. 117, 118) were based upon the peculiar and specific provisions of section 111 of the act creating the Public Service Commission. [Laws 1913, p. 641.] The language of a portion of that section is significant and conclusive of the correctness of the view expressed by this Court in Banc in the cases above cited. The concluding clause of this section is to-wit:
“No court of this State, except the circuit courts to the extent herein specified, and the Supreme Court on appeal, shall have jurisdiction to review, reverse, correct or annul any order or decision of the commission or to suspend or delay the executing or operation thereof, or to *163enjoin, restrain or interfere with the commission in the performance of its official duties. The circuit courts of the State shall always he deemed open for the trial of suits brought to review the orders and decisions of the commission, as provided in this act, and the same shall be tried and determined as suits in equity.” (Italics ours.)
The conclusions reached by the Court in Banc in those eases were not made without a consideration of all the provisions of the Act of 1913, bearing on the scope of review of the action of the Public Service Commission, but after repeated arguments in which the strenuous contention of counsel for that body was that its action in making the finding of facts was conclusive, absent the showing of a want of its jurisdiction or power, to act. This contention necessarily embraced the assumption that the action of the commission was prima-facie correct, for it could not be conclusive and at the same time not be primafacie valid. My recollection is clear that the other sections of the statute cited in paragraph one of the principal opinion in this case were not overlooked by the learned counsel for the commission, but were referred to arguendo in the full discussion made by them in other cases affecting that body, prior to the determination by this Court in Banc of the extent and manner of its review of findings of fact o'f the Public Service Commission, when brought under its supervision according to the preclusive provisions set forth in section 111 of the Public Service Commission Act, supra. In deference to the conclusions of this court, counsel for the commission did not re-agitate the matter in their briefs in the instant case.
While the view expressed in paragraph one of the principal opinion has no relevancy whatever, as is shown by that opinion, to the proper disposition of the present appeal and, therefore, affords no justification for sending this case to Banc, yet it is not sustainable in my judgment if it should hereafter become a vital question for consideration in disposing of a case which might turn on that point. The two sections relied on in that paragraph of the opinion (secs. 123, 124, Laws 1913) cannot be held by any sound construction to overthrow the specific and *164preclusive provision of section 111, which furnishes the only method and the precise extent to which the orders and judgments of the commission are to be considered on appeals, with complete details of every step to be taken in the exercise of such power for review, thus forming a special code applicable to the review of the orders of that body.
Neither is there any support for the view expressed in paragraph one of the principal opinion in the cases cited from foreign jurisdictions. In the case of H. V. Ry. Co. v. Commission, 92 Ohio St. 9, it distinctly appeared that the contention was that the orders of the commission in that case “were against the manifest weight of the evidence,” to which the court replied: “We have carefully examined all the evidence and considered it in the light of the conflicting claims of the parties in reference to it, and we are not able to say that the findings of the commission are against the evidence.” [Ibid. l. c. 16.] And again the court said: “Much testimony was offered touching tins question and as already indicated we are not able to say that from an analysis of it the finding of the commission was not sustained by the evidence.” [Ibid. 1. c. 22.] It is to be noted, furthermore, that the court in that case was not dealing with any such provision defining the scope of review (as in equity) as is found in our statute.
The next case is State v. Railway, 130 Minn. 1. c. 59. The statute of, that State, unlike ours, simply provides for review of the orders of the commission as of the “trial of civil actions” and that the findings of fact by the commission are prima-facie reasonable and the burden of re-proof is upon appellants. In that State, also, there is no such express and preclusive provision as is contained in our act.
The case of Pittsburg, C., C. & St. L. Ry. v. Commission, 171 Ind. l. c. 189, seems not to be in point. It merely refers to an early decision in Minnesota and without making any reference whatever to any local statute of Indiana, rules that the order of the Indiana commission is prima-facie valid.
*165The case of State ex rel. v. Railroad Commission of Washington, 60 Wash. l. c. 226, is clearly not in point.
The case of Settle v. Commission, 114 N. E. 1036 et seq., is another Ohio ease expressed by a per curiam to the effect that an examination of the record showed that the “ order of the commission was not unlawful and unreasonable,” citing the case in 92 Ohio St. supra.
It is plain to a demonstration-that these rulings based on local statutes wholly dissimilar to ours, have hot even persuasive authority.
The Public Service Commission Act of this State was made up largely of detached paragraphs from the laws of several other states. Such a composite is naturally lacking in the harmony of a well-rounded scheme of constructive legislation. The courts have, therefore, been called upon, by interpretation and construction, to mould and fashion the Public Utilities Act into workable shape, so as to carry into effect the important object of safeguarding full control by the State of the corporations enfranchised by it, to the end that their public duties may be enforced. That sedulous care has been given to this task is apparent from the decisions of this court.
Since the point in judgment in this case does not involve the views expressed in paragraph one of the opinion of Judge Blair, I see no ground whatever for transferring the present case to Bane, and concur in all of his opinion except the views expressed in paragraph one.